--------------------------------------------------------------------------------


EXECUTION COPY





 
DEED OF GUARANTEE






BETWEEN






PPF a.s.


as Guarantor


and


CME MEDIA ENTERPRISES B.V.


and


CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.


as Beneficiaries
 

 


DATED 2 MAY 2005









 
D E W E Y   B A L L A N T I N E

London
 

--------------------------------------------------------------------------------


 
THIS GUARANTEE is made by way of a deed on 2 May 2005,


BETWEEN:


(1)
PPF a.s., a joint-stock company established and existing under the laws of the
Czech Republic, having its registered office at Prague 4, Na Pankráci 1658,
Postal Code 140 21, Identification Number: 250 99 345, registered in the
Commercial Register kept with the Municipal Court in Prague, Part B., Insert
Number 4495 (the "Guarantor");



(2)
CME MEDIA ENTERPRISES B.V., a company organized under the laws of the
Netherlands, and having its registered office at Birkstraat 89, 3768 HD Soest,
the Netherlands ("CME ME"); and



(3)
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD., a company organized under the laws of
Bermuda, and having its registered office at Clarendon House, Church Street,
Hamilton, HM CX Bermuda ("CME Ltd").



WHEREAS:


(A)
PPF (Cyprus) Ltd is a company organised under the laws of the Republic of Cyprus
with registered number HE 92433 and having its registered office at Arch.
Makariou III, 2-4, Capital Center, 9th Floor, PC 1505, Nicosia, Cyprus ("PPF");



(B)
PPF is a wholly-owned subsidiary of the Guarantor;



(C)
PPF, CME ME and CME Ltd have entered into a framework agreement dated December
13, 2004, pursuant to which CME ME shall purchase from PPF 85% of the TV Nova
Group (the "Framework Agreement");



(D)
Pursuant to the Framework Agreement, PPF has agreed to procure a guarantee by
the Guarantor in favour of CME ME and CME Ltd (the "Beneficiaries") of the
performance of PPF's or any of its affiliates payment obligations under the
Transaction Documents, and the Guarantor hereby agrees to provide such a
guarantee.



IT IS AGREED as follows:


1
Definitions and Interpretations



In this Guarantee the words and expressions used shall, unless expressly defined
herein, have the same meanings ascribed to them in the Framework Agreement,
except that references to Clauses are to clauses of this Guarantee. All
references to PPF herein shall be deemed to include reference to any relevant
affiliate(s) of PPF.
 

2
Guarantee



2.1
In consideration of the Beneficiaries entering into the Framework Agreement with
PPF, the Guarantor irrevocably and unconditionally guarantees to the
Beneficiaries the full and prompt payment and discharge of all such sums of
money and liabilities due, owing or incurred or payable and unpaid by PPF to the
Beneficiaries pursuant to the Transaction Documents from time to time (including
without limitation any sums or liabilities due, owing or incurred in connection
with any Purchase Price adjustments, any Indemnity Claims (including for the
avoidance of doubt Indemnity Claims with respect to Third Party Claims), any
breach by PPF of any of the Transaction Documents and any costs of enforcement
of any of the Transaction Documents (other than this Guarantee) (together the
"Obligations" and the Obligations to which a Demand (as defined below) relates
shall be the "Demand Obligations").

 


--------------------------------------------------------------------------------


 
2.2
Time for Making Payments

 
If PPF has failed to pay or perform its Demand Obligations and such failure has
been referred to dispute resolution pursuant to the relevant Transaction
Document ("Dispute Resolution") and pursuant to such Dispute Resolution the
Beneficiaries shall have obtained any preliminary decision of an arbitrator or
arbitral tribunal on the merits of the Beneficiaries’ claim against PPF with
respect to the Demand Obligations (notwithstanding any actual or potential
appeal thereof by PPF or any of the Beneficiaries or Protected Parties, and
notwithstanding that any further proceedings between PPF and the Beneficiaries
may be contemplated or pending with respect to other matters of performance or
quantum of liability) (a "Preliminary Decision"), the Guarantor shall upon
written demand by the Beneficiaries (a "Demand") forthwith provide the Initial
Security pursuant to Clause 2.3 below in an amount which shall be the lesser of:



 
(i)
the amount stated in the Demand; or




 
(ii)
the amount awarded to the Beneficiaries or any CME Protected Party in respect of
the Demand Obligations pursuant to the Preliminary Decision plus the costs and
expenses of enforcement of the Demand Obligations incurred by the Beneficiaries
and payable and unpaid by PPF under the relevant Transaction Documents (other
than this Guarantee) and not taken into account in the Preliminary Decision,



(such amount being referred to as the "Demand Amount").
 

2.3
Initial Security




 
2.3.1
The Initial Security shall consist of either (i) cash in an Escrow Account,
denominated in US$, Euros or CZK, or (ii) a Bank Guarantee.




 
2.3.2
The Guarantor shall give written notice to the Beneficiaries confirming which
form of Initial Security shall be provided within 2 Business Days of receipt of
a Demand.


 
2.4
Payment in Escrow


 

 
2.4.1
If the Initial Security is provided in the form of cash, the Guarantor shall
forthwith pay the required amount into an Escrow Account with an Escrow Bank,
pursuant to an Escrow Agreement. All costs related to the Escrow Account shall
be borne by the Guarantor without diminution of the amount in the Escrow
Account.

 
2

--------------------------------------------------------------------------------


 

2.4.2
If pursuant to the final decision (which decision shall not be subject to any
further appeal by any of Beneficiaries, the Protected Parties or PPF) of any
Dispute Resolution between the Beneficiaries and PPF related to the Demand
Obligations (the "Final Decision"), any amount is awarded in favour of the
Beneficiaries, the Escrow Bank shall pay to the Beneficiaries from the Escrow
Account the lesser of:

 

 
(i)
the amount stated in the Demand; or




 
(ii)
the amount awarded to the Beneficiaries in respect of the Demand Obligations
pursuant to the Final Decision (including any awards of costs and expenses of
enforcement of the Demand Obligations (other than under this Guarantee) as
awarded pursuant to the Final Decision).




 
2.4.3
To the extent that the amount in the Escrow Account is not sufficient to pay the
amounts payable to the Beneficiaries pursuant to Clause 2.4.2 above, the
Guarantor shall, forthwith on written demand from the Beneficiaries, pay to the
Beneficiaries such additional amounts as may be required to fully discharge the
amounts payable pursuant to Clause 2.4.2.




 
2.4.4
If at any time as a result of the Final Decision, the amount payable by PPF to
the Beneficiaries in respect of the Demand Obligations pursuant to the Final
Decision exceeds the amount demanded by the Beneficiaries pursuant to the
relevant Demand and to the extent such additional amounts remain unpaid by PPF,
the Beneficiaries may by written notice demand that the Guarantor pays such
additional amounts and the Guarantor shall pay to Beneficiaries such additional
amounts forthwith.




 
2.4.5
If pursuant to the Final Decision, the amount that is awarded in favour of the
Beneficiaries is less than the amount in the Escrow Account, after payment in
full to the Beneficiaries pursuant to Clause 2.4.2 above, the Guarantor shall be
entitled to cause the Escrow Bank to pay forthwith to the Guarantor for the
Guarantor's own account any remaining sum credited to the Escrow Account.




 
2.4.6
If pursuant to the Final Decision no amount is awarded in favour of the
Beneficiaries, the Guarantor shall be entitled to cause the Escrow Bank to pay
forthwith to the Guarantor for the Guarantor's own account the amount the
Guarantor had paid into the Escrow Account pursuant to Clause 2.4.1 above.



2.5
Use of Bank Guarantee




 
2.5.1
If the Initial Security is provided in the form of a Bank Guarantee, the
Guarantor shall forthwith deliver the Bank Guarantee for the required amount to
CME ME. All costs related to the Bank Guarantee shall be borne by the Guarantor.


3

--------------------------------------------------------------------------------




 
2.5.2
If pursuant to the Final Decision, any amount is awarded in favour of the
Beneficiaries, the Beneficiaries shall be entitled to call on the Bank Guarantee
for payment of an amount equal to the lesser of:




 
(i)
the amount stated in the Demand; or




 
(ii)
the amount awarded to the Beneficiaries in respect of the Demand Obligations
pursuant to the Final Decision (including any awards of costs and expenses of
enforcement of the Demand Obligations (other than under this Guarantee) as
awarded pursuant to the Final Decision).




 
2.5.3
To the extent that the amount of the Bank Guarantee is not sufficient to pay the
amounts payable to the Beneficiaries pursuant to Clause 2.5.2 above, the
Guarantor shall, forthwith on written demand from the Beneficiaries, pay to the
Beneficiaries such additional amounts as may be required to fully discharge the
amounts payable pursuant to Clause 2.5.2




 
2.5.4
If at any time as a result of the Final Decision, the amount payable by PPF to
the Beneficiaries in respect of the Demand Obligations pursuant to the Final
Decision exceeds the amount demanded by the Beneficiaries pursuant to the
relevant Demand and to the extent such additional amounts remain unpaid by PPF,
the Beneficiaries may by written notice demand that the Guarantor pays such
additional amounts and the Guarantor shall pay to Beneficiaries such additional
amounts forthwith.




 
2.5.5
If pursuant to the Final Decision, the amount that is awarded in favour of the
Beneficiaries is less than the amount of the Bank Guarantee, after payment in
full to the Beneficiaries pursuant to Clause 2.5.2 above, the Guarantor shall be
entitled to cause the Beneficiaries to return the Bank Guarantee to the
Guarantor.




 
2.5.6
If pursuant to the Final Decision no amount is awarded in favour of the
Beneficiaries, the Guarantor shall be entitled to cause the Beneficiaries to
return the Bank Guarantee to the Guarantor.



3
Substitute Security



At any time after the Initial Security has been provided pursuant to this
Guarantee, it may be replaced with Substitute Security as provided in Clause 13
of the Framework Agreement.


4
Waiver of defences



The obligations of the Guarantor under this Guarantee shall not be affected by
any act, omission or thing which but for this provision would reduce release or
prejudice any of its obligations under this Guarantee including:
 
4

--------------------------------------------------------------------------------




 
(i)
any alteration to any provision of the Transaction Documents or in the extent or
nature of the obligations to be performed pursuant to the Transaction Documents,




 
(ii)
the granting by the Beneficiaries of any time or other indulgence,




 
(iii)
any concession or arrangement granted or made by the Beneficiaries to or with
PPF,




 
(iv)
the taking by the Beneficiaries of any other security (including any Substitute
Security), in respect of the obligations or liabilities of PPF pursuant to the
Transaction Documents or any other agreement entered into pursuant thereto or of
any such other security or the release of any such other security and the
Guarantors' liability under this Guarantee shall not be affected by any failure,
delay or forbearance on the part of the Beneficiaries in enforcing any such
security or any of its rights against PPF,




 
(v)
any present or future law or regulation purporting to reduce or prejudice any of
the obligations or liabilities of PPF pursuant to the Transaction Documents,




 
(vi)
the taking, variation, compromise, renewal or release of or refusal or neglect
to effect take up or enforce any rights against or security over assets of PPF
or any other person or any non-presentation or non-observance of any formality
or other requirement in respect of any instrument or any failure to realise the
full value of any security,




 
(vii)
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status, function, control or ownership
of PPF or any other person; or




 
(viii)
any unenforceability, illegality or invalidity of any Obligations of PPF under
the Transaction Documents to the intent that the Guarantor's liability under
this Guarantee shall remain in full force and its guarantee be construed
accordingly as if there were no unenforceability, illegality or invalidity.



5
Principal obligor



Without prejudice to the Beneficiaries' rights against PPF as principal obligor,
the Guarantor shall be deemed principal obligor and not merely as surety in
respect of any amounts payable by PPF pursuant to a Final Decision in respect of
Demand Obligations and accordingly the Guarantor shall not be discharged nor
shall its liability hereunder be affected by any act or thing or means
whatsoever by which its said liability would have been discharged or affected if
it had not been principal obligor.


6
Discharge of Guarantee



6.1
Notwithstanding any composition, release or arrangements effected by the
Beneficiaries with PPF, the Guarantor's liability under this Guarantee shall be
discharged only by payment and discharge by the Guarantor to the Beneficiaries
in full of all sums, obligations and liabilities which may from time to time be
respectively due or owing or incurred from or by PPF.


5

--------------------------------------------------------------------------------



6.2
For the avoidance of doubt the Beneficiaries hereby acknowledge that under no
circumstances shall:




 
(i)
the Guarantor be required to make payment more than once for any loss under this
Guarantee,




 
(ii)
any of the Beneficiaries or CME Protected Parties be entitled to demand recovery
of any loss under this Guarantee in respect of which loss the Guarantor has
already made payment in full to another Beneficiary or CME Protected Party
pursuant to this Guarantee; or




 
(iii)
any of the Beneficiaries or CME Protected Parties be entitled to recover in
respect of a loss under this Guarantee, if such party has already recovered for
such loss under any other Transaction Document.



7
Reinstatement



Each assurance, security or payment which may be avoided under any enactment
relating to bankruptcy or insolvency or any statutory modification or
re-enactment of any such enactment, remains in force notwithstanding any
intermediate settlement of account or payment or any change in the constitution
or control of, or the insolvency or any bankruptcy, winding-up or analogous
proceedings relating to PPF.


8
Continuing Guarantee

 
This Guarantee shall be a continuing guarantee and the provisions of this
Guarantee shall remain in force notwithstanding any intermediate settlement of
account or payment or any change in the constitution or control of, or the
appointment of a receiver, administrative receiver or administrator of any of
PPF's assets, insolvency or any bankruptcy, winding-up, reorganisation,
amalgamation, reconstruction or analogous matter or proceedings relating to PPF.


9
Partial Exercise



No single exercise of any right, power or privilege conferred by this Guarantee
shall preclude any other or future exercise thereof or the exercise of any other
right, power or privilege.


10
Appropriations



10.1
Until all of the Obligations of PPF under or arising pursuant to the Transaction
Documents have been irrevocably paid and/or discharged in full, the Guarantor
shall not:


6

--------------------------------------------------------------------------------




 
(i)
by virtue of or in respect of any payment made, security realised or moneys
received for or on account of the Guarantor's liability under this Guarantee, be
subrogated to, benefit from, succeed to or share in any rights, security or
moneys held or received by the Beneficiaries or be entitled to any right of
contribution or claim any right of indemnity, or exercise any other rights or
legal remedies; or




 
(ii)
claim or prove as creditor or otherwise in competition with the Beneficiaries in
respect of any moneys owing to it by PPF in the event of any bankruptcy,
liquidation or other insolvency proceedings relating to PPF.



10.2
In the event the Guarantor receives any sums from PPF in respect of any payment
of the Guarantor hereunder, the Guarantor shall hold such monies in trust for
the Beneficiaries so long as any sums are payable (contingently or otherwise)
under this Guarantee in relation to the Transaction Documents.



11
Payment



11.1
All payments made by the Guarantor under this Guarantee shall be made to the
Beneficiary which has requested such payment.



11.2
All payments shall be made in US Dollars. If the Demand is denominated in any
other currency such amount shall be converted on the date upon which the
Guarantor makes such payment or deposits such amounts in the Escrow Account (as
appropriate) into US Dollars applying the relevant exchange rate set forth in
the Framework Agreement.



11.3
All sums payable under this Guarantee shall be paid in full without set-off or
counterclaim and free and clear of and without deduction of or withholding for
or on account of any present or future taxes, duties and/or other charges.



12
Amendments



The Guarantor hereby authorises PPF and the Beneficiaries (and Newco) to make
any addendum or variation to the Transaction Documents, the full and due
performance and observance of which addendum or variation shall be likewise
guaranteed by the Guarantor in accordance with the terms of this Guarantee. The
obligations of the Guarantor hereunder shall in no way be affected by any
variation or addendum to the Transaction Documents.


13
Additional security



This Guarantee is in addition to and not in substitution for any present and
future guarantee, lien or other security held by the Beneficiaries. The
Beneficiaries' rights hereunder are in addition to and not exclusive of those
provided by law.


14
Changes to the parties



No party may assign, transfer or novate or dispose of any of, or any interest
in, or its rights, benefits and/or obligations under this Guarantee without
consent of the other parties in writing; provided, however, that the
Beneficiaries may effect such an assignment, transfer, novation or disposal in
order to grant security interests to a non-affiliated financial institution for
purposes of securing financing.

7

--------------------------------------------------------------------------------



15
Representations and warranties



The Guarantor represents and warrants to the Beneficiaries that:



 
(i)
it has full power, authority and right to enter into and carry out its
obligations hereunder,




 
(ii)
this Guarantee constitutes the valid and legally binding obligations of it,




 
(iii)
the entry into and performance by it of, and the transactions contemplated by
this Guarantee do not and will not conflict with:




 
(a)
any law or regulation or judicial or other order,




 
(b)
its constitutional documents; or




 
(c)
any document which is binding on it or on any of its assets; and




 
(iv)
it is neither insolvent, unable to pay its debts as they fall due (as such
expression is defined in sub-sections 1(a) to (d) (inclusive) and sub-section
(2) of section 123 of the Insolvency Act 1986), nor subject to any insolvency or
analogous proceedings in any jurisdiction.



16
Indemnity



The Guarantor hereby agrees to indemnify the Beneficiaries upon demand against
all reasonable Losses (and any Taxes or charges thereon) to which the
Beneficiaries may be subject or which the Beneficiaries may incur in connection
with the enforcement of this Guarantee.


17
Notices



Any notice to be given hereunder shall be deemed to be duly given if it is
delivered by hand or sent by registered or recorded delivery to the addressees'
registered office and in the case of any such notices, the same shall, if sent
by registered post or recorded delivery, be deemed to have been received 48
hours after being posted.
 

18
Governing Law and Jurisdiction



18.1
This Guarantee shall be governed by and construed in accordance with the laws of
England and Wales.



18.2
Any disputes, claims or controversy arising out of or related to this Agreement,
including any question as to its formation, validity, interpretation or
termination, that cannot be resolved by negotiations between the Parties shall
be settled by arbitration on an ad hoc basis in accordance with the UNCITRAL
Arbitration Rules, by three arbitrators appointed by the Parties or otherwise
appointed by the London Court of International Arbitration in accordance with
such rules. The arbitration shall be conducted in London and all documents and
proceedings shall be in the English language. Any of the Parties shall have the
right to initiate the proceedings.

 
8

--------------------------------------------------------------------------------



18.3
The Guarantor irrevocably submits to the execution against it as primary obligor
of the Demand Obligations which are the subject of any Final Decision and shall
not seek to contest such Final Decision pursuant to this Clause 18.


 
19
Counterparts


 
This Guarantee may be executed in any number of counterparts each of which when
executed shall constitute an original of this Guarantee and all the counterparts
together shall constitute one and the same instrument.


20
Severability



If any provision of this Guarantee is or becomes illegal, invalid or
unenforceable that shall not affect the validity or enforceability of any other
provisions of this Guarantee.

 
21
Rights of Third Parties



21.1
Subject to Clause 21.2, no person who is not a party to this Guarantee, shall
have any rights under the Contracts (Rights of Third Parties) Act 1999 to
enforce a term of this Guarantee.


 
21.2
The CME Protected Parties (as such term is defined in the Framework Agreement)
shall have the right under the Contracts (Rights of Third Parties) Act 1999 to
enforce this Guarantee.



22
Acknowledgement of Rights of CME Protected Parties



The Guarantor hereby acknowledges that the CME Protected Parties have
enforceable rights under the Framework Agreement and that such rights are
guaranteed by the Guarantor pursuant to this Guarantee.
 
9

--------------------------------------------------------------------------------



IN WITNESS whereof the Guarantor has executed and delivered this Guarantee as a
deed the day and year first before written.
 
Executed as a deed by:
 
PPF a.s.
     
acting by Ing. Aleš Minx
 
as its lawful attorney:
       
/s/ Ales Minx
               
Executed as a deed by:
 
CME MEDIA ENTERPRISES B.V.
     
acting by:
       
/s/ Ana Sljivic
 
Authorised signatory
       
Executed as a deed by:
 
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
   
acting by:
       
/s/ Ana Sljivic
 
Authorised signatory

 
10

--------------------------------------------------------------------------------